The facts of the case sufficiently appear from the opinion of the Court.
The proofs offered by the complainant do not sustain the allegations of his bill as to the specific relief asked for. The allegation is that the plaintiff sold the land in question to the defendant conditionally, the condition being that if the purchase money was not paid at the time specified the conveyance was to be void. The deed upon its face is absolute, the purchase money specified $300.
The defendant positively denies the allegation and insists that the sale was an absolute one and without any condition whatever, either expressed or implied. The only witnesses who bore out in full the charge in the bill as to the condition are Shull and Mrs. Moss. The testimony of the latter is such that we can place no confidence in it. She states she was present when the contract was made; that she attested the bond as a subscribing witness, and that it was made payable in three years. The bond is produced and she is not a witness to it, and instead of three years' credit it was five years. We can put no reliance on the recollection of a witness whose memory is so treacherous. We repeat, therefore, that the plaintiff has failed to sustain the allegations in his bill by competent testimony. His allegation as to the parol agreement is further weakened by the fact that the defendant gave his bond to the plaintiff for the purchase money, an instrument which is negotiable and might have been negotiated by him. The bill does not allege that the price agreed on was an adequate one, and the     (335) answer states that it was a fair one, and the testimony sustains the answer. Neither does it allege that the plaintiff was from imbecility of mind incapable of making a contract, but that his mind was so weak as to expose him to imposition and importunity by those in whom he had confidence. None such is proved; on the contrary, the evidence proves that the price was a fair one. The plaintiff, then, is not entitled to the specific relief for which he prayed.
The bill, however, charges that no part of the purchase money has been paid, while the answer avers it has all been paid, and that upon a settlement had with the plaintiff the bond was by him, the plaintiff, surrendered to the defendant, and he produces it appended to his bill. The bill is framed in the alternative. If the plaintiff is not entitled to a reconveyance of the land, he prays that the defendant may be decreed to pay him what is due upon the bond, and concludes with a general prayer. The old bill in chancery did not contain any special statement of relief, but only what is called the prayer for general relief, namely, "that your orator may have such relief in the premises as the nature of the case may require and to the Court may seem fit"; but the uniform practice now is to insert a special prayer and to conclude with a general prayer. If it be doubtful to what relief the plaintiff is entitled, he may frame his prayer in the alternative to have the one relief or the *Page 232 
other, as the Court shall decide. Mitford, 389; 1 Dan. Ch. Pr., 260, 366. And in this manner the plaintiff has shaped his prayer for relief. After praying that the deed may be delivered up to be cancelled, the bill proceeds: "or that your Honor would order and decree that the defendant James Ward pay the amount of the bond aforesaid with interest thereon for three years after the execution of the deed aforesaid."
The prayer for the rescinding of the contract by delivering up the deed of conveyance is clearly within the jurisdiction of a court of equity, and the plaintiff could sue only in this Court, and having thus (336) obtained jurisdiction, the Court will proceed to do justice between the parties in all the matters growing out of it and made a subject of complaint in the bill and for which relief is asked. Adams Eq., in note 309. Upon this point the bill seeks an account; the answer objects to the account on two grounds; the first is that he has fully paid off the bond, and secondly, that upon a settlement with the plaintiff the bond was surrendered up to him. As to the payments, they can be ascertained in this case only by a report, and as to the surrender of the bond, that was obtained under circumstances of such suspicion as not to carry full conviction. The defendant in his answer avers that he and the plaintiff had a settlement about the first of April, 1840, and he claims the benefit of the act of the General Assembly limiting the time of the bringing of actions, and also of the act raising the presumption of payment or abandonment of any contract, agreement or other equitable interest. The act provides that the presumption of payment or abandonment shall arise within ten years after the right of action on the same accrued. Rev. Stat., ch. 65, ss. 13, 14. The bill in this case was filed 19 March, 1850, so that ten years had not elapsed between the alleged settlement and the filing of the bill or the issuing of process. In Hamlin v. Mebane, ante, 18, the Court decided that the lapse of nineteen years and eleven months after the action should have been brought, without a reference to a statute of limitation or rule of presumption, will authorize the Court, viewing it as a matter of fact, to declare that there has been a settlement or abandonment of the claim. In that case there were very strong circumstances sustaining the payment or abandonment of the claim; here all the attendant circumstances tend to rebut it. The complainant is a weak-minded man; has resided with his brother, the defendant, eight or nine years before the contract was made; continued to reside with him several years thereafter, and no witness was called to the settlement. These circumstances, so far from satisfying the Court that as a mere matter of fact the settlement did take place, throw such suspicions over the whole transaction (337) that we could not declare there was any such settlement or *Page 233 
abandonment. As to the ordinary statute limiting the bringing of actions, it does not apply to suits in equity.
It must be referred to the Clerk to report the amount of the bond in principal and interest, and any payments made by the defendant, or any set-off he may have.
PER CURIAM.                                   Decree accordingly.